 

Exhibit 10.3

 

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR
QUALIFIED UNDER ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE ASSIGNED EXCEPT IN COMPLIANCE
WITH THE REGISTRATION REQUIREMENTS OF SUCH ACT AND THE REGISTRATION OR
QUALIFICATION REQUIREMENTS OF SUCH STATE SECURITIES LAWS OR PURSUANT TO AN
EXEMPTION FROM SUCH REGISTRATION AND QUALIFICATION.

 

WARRANT NO. LLCP - 1

June 30, 2006

BUTLER INTERNATIONAL, INC.

WARRANT TO PURCHASE 1,041,254 SHARES OF

COMMON STOCK

FOR VALUE RECEIVED, BUTLER INTERNATIONAL, INC., a Maryland corporation (the
“Company”), hereby certifies that Levine Leichtman Capital Partners III, L.P., a
California limited partnership, or its assigns (the “Holder”), is entitled to
purchase, on the terms and subject to the conditions contained herein, the
Applicable Amount of Shares (as defined herein), at the exercise price of $2.13
per Warrant Share (as defined herein) (the “Warrant Purchase Price”) at any time
and from time to time during the Exercise Period (as such term is defined
below). The number of Warrant Shares and the Warrant Purchase Price are subject
to adjustment as provided in Section 4.

This Warrant is being issued in connection with the consummation of the
transactions contemplated by that certain Securities Purchase Agreement dated as
of June 30, 2006 (as amended from time to time, the “Securities Purchase
Agreement”), by and among the Company, Holder and certain other parties.

This Warrant is subject to the following terms and conditions:

Section 1

DEFINITIONS.

Unless otherwise indicated in this Warrant, all capitalized terms used and not
otherwise defined in this Warrant have the meanings ascribed to them in the
Securities Purchase Agreement. In addition, the following capitalized terms have
the following meanings:

“Applicable Amount of Shares” means (a) during the period commencing as of the
Effective Date and ending on December 31, 2006, the Total Amount of Shares, and
(b) thereafter, the Stated Amount of Shares.

 

“Common Stock” means the shares of Common Stock, par value $0.001 per share, of
the Company.

“Company” has the meaning set forth in the preamble of this Warrant.

 

 

 

- 1 -

 

 

 

 


--------------------------------------------------------------------------------

 

 

“Current Market Price” per share of Common Stock means, as of any specified
date, the average of the daily market prices of the shares of Common Stock over
the twenty (20) consecutive trading days immediately preceding (and not
including) such date. The ‘daily market price’ for each such trading day shall
be (i) the closing sales price on such day on the principal securities exchange
on which the shares of Common Stock are then listed or admitted to trading or on
Nasdaq, as applicable, (ii) if no sale takes place on such day on any such
securities exchange or system, the average of the closing bid and asked prices,
regular way, on such day for the shares of Common Stock as officially quoted on
any such securities exchange or system, (iii) if the shares of Common Stock are
not then listed or admitted to trading on any securities exchange or system, the
last reported sale price, regular way, on such day for the shares of Common
Stock, or if no sale takes place on such day, the average of the closing bid and
asked prices for the shares of Common Stock on such day, as reported by Nasdaq
or the National Quotation Bureau, and (iv) if the shares of Common Stock are not
then listed or admitted to trading on any securities exchange and if no such
reported sale price or bid and asked prices are available, the average of the
reported high bid and low asked prices on such day, as reported by the
over-the-counter securities market operated by Pink Sheets, LLC so long as such
prices are readily available to the public and if such prices are not readily
available to the public, than as reported by a reputable quotation service or a
newspaper of general circulation in the City of Los Angeles, State of
California, customarily published on each Business Day. If the daily market
price cannot be determined for the twenty (20) consecutive trading days
immediately preceding such date in the manner specified in the foregoing
sentence, then the shares of Common Stock shall not be deemed to be publicly
traded as of such date. For purposes of Section 4, the shares of Common Stock
shall not be deemed to be publicly traded unless they are listed or admitted for
trading on the New York Stock Exchange, the American Stock Exchange or the
Nasdaq.

“Designated Office” has the meaning set forth in Section 2.1.

“DOJ” has the meaning set forth in Section 2.3.

“Effective Date” means the issue date of this Warrant.

“Equity Rights” means, when used in this Warrant, any warrants, options or other
rights to subscribe for or purchase, or obligations to issue, any Capital Stock
of the Company, or any Convertible Securities, including any options or similar
rights issued or issuable under any employee stock option plan, pension plan or
other employee benefit plan of the Company in existence on the Effective Date.

“Excluded Shares” means, collectively, (i) shares of Common Stock or Equity
Rights, issued in any of the transactions described in Sections 4.1, 4.2, 4.4 or
4.5; (ii) the issuance of this Warrant or any Warrant Shares; (iii) any shares
of Common Stock issued pursuant to a bona fide initial public offering under a
registration statement declared effective by the Securities and Exchange
Commission under the Securities Act.

“Exercise Notice” has the meaning set forth in Section 2.1.

“Exercise Period” means the period commencing on the Effective Date and ending
on (and including) the Expiration Date.

“Expiration Date” means the date that is the tenth anniversary of the Effective
Date.

 

 

 

- 2 -

 

 

 

 


--------------------------------------------------------------------------------

 

 

“Fair Market Value” per share of Common Stock means, as of any specified date:

(i)           if the Common Stock is publicly traded on such date, the Current
Market Price per share of Common Stock; or

(ii)          if the Common Stock is not publicly traded (or deemed not to be
publicly traded) on such date, the fair market value per share of Common Stock
as determined by an independent valuation of the Company and its Subsidiaries
and their respective businesses prepared by an investment banking firm of
recognized national standing selected by the mutual written agreement of the
Company and the Holder; provided, however, that if the Company and the Holder
are unable to mutually agree upon any such investment banking firm within ten
(10) days after the date upon which the right or obligation to select an
investment banking firm arises, each of the Holder and the Company shall, within
three (3) Business Days thereafter, select one investment banking firm, and the
two (2) selected firms shall, within three (3) Business Days after their
selection, select a third investment banking firm which shall make the relevant
determination (which determination shall be final and binding) within ten (10)
Business Days of the submission of this matter to such third firm; and provided
further, however, that, in determining the Fair Market Value per share of Common
Stock, such investment banking firm shall not give effect or take into account
any “minority discount,” but shall value the Company and its Subsidiaries and
their respective businesses in their entirety on an enterprise basis using any
variety of industry recognized valuation techniques commonly used to value
businesses; or

(iii)        if the Common Stock is issued pursuant to an employee benefit plan
or employee incentive plan, the fair market value of shares of Common Stock as
determined by the mutual written agreement of the Holder and the Board of
Directors of the Company.

“FTC” has the meaning set forth in Section 2.3.

“Fully Diluted Basis” shall mean, with respect to any Person at any time, a
basis that includes (i) any and all shares of Common Stock of such Person issued
and outstanding at such time, plus (ii) any and all additional shares of Common
Stock of such Person which would be issuable upon the exercise or conversion of
all Equity Rights, including Company stock options, of such Person outstanding
at such time.

“Holder” has the meaning set forth in the preamble.

“HSR Act” has the meaning set forth in Section 2.3.

“Other Property” has the meaning set forth in Section 4.4(a).

 

“Qualifying Conditions” means

 

(a)         within ten (10) days after the delivery of the audited financial
statements for a Fiscal Year, commencing with the Fiscal Year ended December 31,
2006, the Company has provided a certificate, executed by the chief financial
officer of the Company, certifying that (1) for the trailing twelve months
ending on such Fiscal Year end the EBITDA of the Company derived from such
audited financial statements was not less than $25,000,000, (2) as of such
Fiscal Year end based on such audited financial statements the Total Leverage
Ratio of the Company was not greater than 2.5:1.00 (in each case accompanied by
supporting information detailing the above referenced calculations, together
with such other information as the Holder may reasonably request), and (3) no
Default or

 

 

- 3 -

 

 

 

 


--------------------------------------------------------------------------------

 

Event of Default has occurred and is continuing as at the Fiscal Year end or as
of the date of the certificate,

 

 

(b)

the Subordinated Notes and the Term B Notes have not been repaid,

 

 

(d)

the Subordinated Notes or the Term B Notes have not matured,

 

 

(e)

a Change in Control has not occurred, and

 

(f)           the Reduction Amount has not previously been subtracted from the
Total Amount of Shares to obtain the Stated Amount of Shares (pursuant to
Section 3.1 the adjustment may only be made once).

“Reduction Amount” means the number of shares of Common Stock equal to
thirty-two percent (32.0%) of the Total Amount of Shares, which at the time of
the Company’s satisfaction of the Qualifying Condition remain issuable to
Purchaser or its Affiliates upon the exercise of this Warrant.

“Securities Purchase Agreement” has the meaning set forth in the preamble of
this Warrant.

 

“Stated Amount of Shares” has the meaning set forth in Section 3.1.

 

 

“Total Amount of Shares” means 1,041,254 shares of Common Stock.

 

“Warrant” means this Warrant, any amendment or other modification of this
Warrant, and any warrants issued upon transfer, division or combination of, or
in substitution for, this Warrant or any other such warrant. All such warrants
shall at all times be identical as to terms and conditions and date, except as
to the number of Warrant Shares for which they may be exercised.

“Warrant Purchase Price” has the meaning set forth in the preamble of this
Warrant (as adjusted in accordance with the terms of this Warrant).

“Warrant Shares” means the Applicable Amount of Shares of Common Stock or, as
the context requires, any other equity interests issuable upon exercise of this
Warrant or for which this Warrant may be exchangeable.

Section 2

EXERCISE.

2.1          Exercise; Delivery of Certificates. Subject to the provisions of
Section 2.3, this Warrant may be exercised at the option of the Holder, in whole
or in part, at any time and from time to time during the Exercise Period, by
(a) delivering to the Company at its principal executive office (the “Designated
Office”) (i) an Exercise Notice Form, in substantially the form attached hereto
(the “Exercise Notice”), duly completed and signed by the Holder, and (ii) this
Warrant, and (b) paying the Warrant Purchase Price pursuant to Section 2.2 for
the number of Warrant Shares being purchased. The Warrant Shares being purchased
under this Warrant will be deemed to have been issued to the Holder, as the
record owner of such Warrant Shares, as of the close of business on the date on
which payment therefor is made by the Holder pursuant to Section 2.2. Share
certificates representing the Warrant Shares so purchased shall

 

 

- 4 -

 

 

 

 


--------------------------------------------------------------------------------

 

be delivered to the Holder within three (3) Business Days after this Warrant has
been exercised (or, if applicable, after the conditions set forth in Section 2.3
have been satisfied); provided, however, that in the case of a purchase of less
than all of the Warrant Shares issuable upon exercise of this Warrant, the
Company shall cancel this Warrant and, within three (3) Business Days after this
Warrant has been surrendered, execute and deliver to the Holder a new Warrant of
like tenor representing the number of unexercised Warrant Shares. Each
certificate representing the number of Warrant Shares purchased or purchasable
under this Warrant shall be registered in the name of the Holder or, subject to
compliance with Applicable Law, such other name as shall be designated by the
Holder.

2.2          Payment of Warrant Purchase Price; Fractional Shares. Payment of
the Warrant Purchase Price may be made, at the option of the Holder, by
(i) check from the Holder, (ii) wire transfer, (iii) instructing the Company to
withhold and cancel a number of Warrant Shares then issuable upon exercise of
this Warrant with respect to which the excess of the Fair Market Value over the
Warrant Purchase Price for such canceled Warrant Shares is at least equal to the
Warrant Purchase Price for the Warrant Shares being purchased, (iv) surrender to
the Company of shares of Common Stock previously acquired by the Holder with a
Fair Market Value equal to the Warrant Purchase Price for the Warrant Shares
then being purchased or (v) any combination of the foregoing. No fractional
Warrant Shares shall be issued upon exercise of this Warrant, but the number of
Warrant Shares to be issued shall be rounded up to the nearest whole Warrant
Share.

2.3          Antitrust Notification. If the Holder determines, in its sole
judgment upon the advice of counsel, that an exercise of this Warrant pursuant
to the terms hereof would be subject to the provisions of the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended (the “HSR Act”), the Company
shall, within seven (7) Business Days after receiving notice from the Holder of
the applicability of the HSR Act, file with the United States Federal Trade
Commission (the “FTC”) and the United States Department of Justice (the “DOJ”)
the notification and report form and any supplemental information required to be
filed by it pursuant to the HSR Act in connection with the exercise of this
Warrant. Any such notification and report form and supplemental information will
be in full compliance with the requirements of the HSR Act. The Company will
furnish to the Holder promptly (but in no event more than five (5) Business
Days) such information and assistance as the Holder may reasonably request in
connection with the preparation of any filing or submission required to be filed
by the Holder under the HSR Act. The Company shall respond promptly after
receiving any inquiries or requests for additional information from the FTC or
the DOJ (and in no event more than three (3) Business Days after receipt of such
inquiry or request). The Company shall keep the Holder apprised periodically and
at the Holder’s request of the status of any communications with, and any
inquiries or requests for additional information from, the FTC or the DOJ. The
Company shall bear all filing or other fees required to be paid by the Company
and the Holder (or the “ultimate parent entity” of the Holder, if any) under the
HSR Act or any other Applicable Law in connection with such filings and all
costs and expenses (including attorneys’ fees and expenses) incurred by the
Company and the Holder in connection with the preparation of such filings and
responses to inquiries or requests. In the event that this Section 2.3 is
applicable to any exercise of this Warrant, the purchase by the Holder of the
Warrant Shares subject to the Exercise Notice, and the payment by the Holder of
the Warrant Purchase Price, shall be subject to the expiration or earlier
termination of the waiting period under the HSR Act.

 

 

 

- 5 -

 

 

 

 


--------------------------------------------------------------------------------

 

 

Section 3

STATED AMOUNT OF SHARES

3.1          The Total Amount of Shares issuable upon the exercise of this
Warrant to Purchaser or its Affiliates shall be reduced by the Reduction Amount
after the Company has satisfied the Qualifying Conditions (the reduced amount of
such shares being the “Stated Amount of Shares”). The parties agree that this
reduction may only occur after the end of only one Fiscal Year (commencing with
the Fiscal Year ended December 31, 2006) and that the number of Warrant Shares
shall be reduced by the Reduction Amount as a result of such adjustment only
once. Once this Warrant (or any subsequent warrant issued upon partial exercise
of this Warrant) has been exercised such that the total number of unexercised
Warrant Shares which may be purchased by Purchaser or its Affiliates (in the
form of an unexercised Warrant) is less than 333,201 (as may be adjusted
pursuant to Section 4 hereof), the right to reduce set forth in this Section 3.1
shall terminate and be of no further force or effect.

Section 4

ADJUSTMENTS TO THE NUMBER OF WARRANT SHARES AND TO THE WARRANT PURCHASE PRICE.

The number of Warrant Shares for which this Warrant is exercisable and the
Warrant Purchase Price shall be subject to adjustment from time to time as set
forth in this Section 4.

 

4.1

Share Dividends, Subdivisions and Combinations.

(a) If at any time the Company:

(1) pays a dividend or other distribution on its Common Stock in shares of
Common Stock or shares of any other class or series of Capital Stock, including
any preferred stock of the Company,

(2) subdivides (by stock split, reclassification or otherwise) its outstanding
Common Stock into a larger number of shares of Common Stock, or

(3) combines (by reverse stock split or otherwise) its outstanding shares of
Common Stock into a smaller number of shares of Common Stock,

then the number of Warrant Shares purchasable upon exercise of this Warrant
immediately prior to the record date for such dividend or distribution or the
effective date of such subdivision or combination shall be adjusted so that the
Holder shall thereafter be entitled to receive upon exercise of this Warrant the
kind and number of shares of Common Stock that the Holder would have owned or
have been entitled to receive immediately after such record date or effective
date had this Warrant been exercised immediately prior to such record date or
effective date. Any adjustment made pursuant to this Section 4.1 shall become
effective immediately after the effective date of such event, but be retroactive
to the record date, if any, for such event.

(b) Upon any adjustment of the number of Warrant Shares purchasable upon the
exercise of this Warrant as herein provided, the Warrant Purchase Price per
Warrant Share shall be adjusted by multiplying the Warrant Purchase Price
immediately prior to such adjustment by a fraction, the numerator of which shall
be the number of Warrant Shares purchasable upon the exercise of this Warrant
immediately prior to such adjustment and the denominator of which shall be the
number of Warrant Shares so purchasable immediately thereafter.

 

 

 

- 6 -

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

4.2

Issuance of Equity Rights; Distribution of Assets or Securities.

(a) If at any time (if permissible under the Securities Purchase Agreement) the
Company issues (with or without payment of any consideration) to all holders of
outstanding shares of Common Stock any Equity Rights, then the Company shall
also distribute such Equity Rights to the Holder as if this Warrant had been
exercised immediately prior to the record date for such issuance. Any reduction
by the Company in the exercise price of any existing Equity Rights shall be
treated as a new issuance of Equity Rights and the provisions of this Section
4.2(a) shall apply.

(b) If at any time the Company makes a distribution (a “Distribution”) to its
stockholders of any asset, including cash, or any security (the total of the
assets or securities so distributed, the “Distribution Amount”), then, at the
Holder’s option:

(1) the Holder shall have the right to receive an amount of assets, including
cash, or such security equal to the number of Warrant Shares for which this
Warrant is exercisable immediately prior to the Distribution, multiplied by the
Distribution Amount, and divided by the number of shares of Common Stock
outstanding at such time. Upon the closing of the Distribution, the Company
shall distribute such portion of the Distribution Amount to the Holder; or

(2) the Warrant Purchase Price shall be adjusted and shall be equal to the
Warrant Purchase Price in effect immediately prior to the close of business on
the date fixed for the determination of stockholders entitled to receive such
distribution, multiplied by a fraction (which shall not be less than zero), the
numerator of which shall be the Fair Market Value per share of Common Stock on
the date fixed for such determination, less the then-fair market value of the
portion of the assets, or the fair market value of the portion of the
securities, as the case may be, so distributed applicable to one share of Common
Stock, and the denominator of which shall be the Fair Market Value per share of
Common Stock. Such adjustment to the Warrant Purchase Price shall become
effective immediately prior to the opening of business on the day immediately
following the date fixed for the determination of stockholders entitled to
receive such distribution. Upon any adjustment to the Warrant Purchase Price as
provided for in this Section 4.2(b)(2), the number of Warrant Shares issuable
upon the exercise of this Warrant shall also be adjusted and shall be equal to
the number of Warrant Shares issuable upon exercise of this Warrant immediately
prior to such adjustment multiplied by a fraction, the numerator of which is the
Warrant Purchase Price in effect immediately prior to such adjustment and the
denominator of which is the Warrant Purchase Price as so adjusted.

 

4.3

Issuance of Equity Securities Under Certain Circumstances.

(a) If, at any time after the date hereof, the Company shall issue or sell (or,
in accordance with Section 4.3(b), shall be deemed to have issued or sold) any
shares of Common Stock (other than the Excluded Shares) for a consideration per
share that is less than the Warrant Purchase Price in effect immediately prior
to the issuance of such Common Stock, then, effective immediately upon such
issuance or sale, the Warrant

 

 

- 7 -

 

 

 

 


--------------------------------------------------------------------------------

 

Purchase Price in effect immediately after such issuance shall forthwith be
adjusted to a price equal to the Warrant Purchase Price in effect immediately
prior to such issuance multiplied by a fraction, the numerator of which is an
amount equal to the sum of the total number of shares of Common Stock
outstanding immediately prior to such issuance plus the number of shares of
Common Stock which the aggregate consideration received by the Company upon such
issuance would purchase at a price equal to the Warrant Purchase Price in effect
immediately prior to such issuance per share, and the denominator of which shall
be the total number of shares of Common Stock outstanding immediately after the
issuance of such Common Stock. Upon each such adjustment of the Warrant Purchase
Price hereunder, the number of Warrant Shares which may be obtained upon
exercise of this Warrant shall be increased to the number of shares determined
by multiplying (i) the number of Warrant Shares which could be obtained upon
exercise of such Warrant immediately prior to such adjustment by (ii) a
fraction, the numerator of which shall be the Warrant Purchase Price in effect
immediately prior to such adjustment and the denominator of which shall be the
Warrant Purchase Price in effect immediately after such adjustment. Adjustments
shall be made successively whenever such an issuance or sale is made.

(b) For the purpose of determining the adjusted Warrant Purchase Price under
Section 4.3(a), the following shall be applicable:

(1) If the Company in any manner issues or grants any Equity Rights or
Convertible Securities and the price per share for which shares of Common Stock
are issuable upon the exercise of such Equity Rights or upon conversion or
exchange of such Convertible Securities is less than the Warrant Purchase Price
in effect immediately prior to such issuance or grant of such Equity Rights,
then the total maximum number of shares of Common Stock issuable upon the
exercise of such Equity Rights (or upon conversion or exchange of the total
maximum amount of such Convertible Securities issuable upon the exercise of such
Equity Rights) shall be deemed to be outstanding and to have been issued and
sold by the Company for such lower price per share. For purposes of this
paragraph, the price per share for which shares of Common Stock are issuable
upon exercise of Equity Rights or upon conversion or exchange of Convertible
Securities issuable upon exercise of Equity Rights shall be determined by
dividing (A) the total amount, if any, received or receivable by the Company as
consideration for the issuing or granting of such Equity Rights, plus the
minimum aggregate amount of additional consideration payable to the Company upon
the exercise of all such Equity Rights, plus in the case of such Equity Rights
which relate to Convertible Securities, the minimum aggregate amount of
additional consideration, if any, payable to the Company upon the issuance or
sale of such Convertible Securities and the conversion or exchange thereof, by
(B) the total maximum number of shares of Common Stock issuable upon exercise of
such Equity Rights or upon the conversion or exchange of all such Convertible
Securities issuable upon the exercise of such Equity Rights.

(2) If the Company in any manner issues or grants any Convertible Securities
having an exercise or conversion or exchange price per Share which is less than
the Warrant Purchase Price in effect immediately prior to

 

 

- 8 -

 

 

 

 


--------------------------------------------------------------------------------

 

such issuance or sale, then the maximum number of shares of Common Stock
issuable upon the conversion or exchange of such Convertible Securities shall be
deemed to be outstanding and to have been issued and sold by the Company for
such lower price per share. For purposes of this paragraph, the price per share
for which shares of Common Stock are issuable upon conversion or exchange of
Convertible Securities is determined by dividing (A) the total amount received
by the Company as consideration for the issuance or sale of such Convertible
Securities, plus the minimum aggregate amount of additional consideration, if
any, payable to the Company upon the conversion or exchange thereof, by (B) the
total maximum number of shares of Common Stock issuable upon the conversion or
exchange of all such Convertible Securities.

(3) If the purchase price provided for in any Equity Rights, the additional
consideration, any, payable upon the issuance, conversion or exchange of any
Convertible Securities or the rate at which any Convertible Securities are
convertible into or exchangeable for shares of Common Stock decreases at any
time, then the Warrant Purchase Price in effect at the time of such decrease
shall be readjusted to the Warrant Purchase Price which would have been in
effect at such time had such Equity Rights or Convertible Securities still
outstanding provided for such decreased purchase price, additional consideration
or changed conversion rate, as the case may be, at the time initially granted,
issued or sold and the number of Warrant Shares shall be correspondingly
readjusted, by taking the number of Warrant Shares issuable upon the exercise of
this Warrant immediately prior to such adjustment multiplied by a fraction, the
numerator of which is the Warrant Purchase Price in effect immediately prior to
such adjustment and the denominator of which is the Warrant Purchase Price as so
adjusted.

(4) If any shares of Common Stock or Equity Rights are issued or sold or deemed
to have been issued or sold for cash, then the consideration received therefor
shall be deemed to be the gross amount received by the Company therefor. If any
shares of Common Stock or Equity Rights are issued or sold for consideration
other than cash, then the amount of consideration received by the Company shall
be the fair value of such consideration determined in good faith by the Board of
Directors of the Company, subject to the Holder’s rights under Section 4.7(e).

(5) The number of shares of Common Stock outstanding at any time does not
include shares owned or held by or for the account of the Company or any
Subsidiary, and the disposition of any shares so owned or held shall be
considered an issue or sale of shares of Common Stock.

(6) If the Company takes a record of the holders of shares of Common Stock for
the purpose of entitling them (A) to receive a dividend or other distribution
payable in shares of Common Stock or Equity Rights or (B) to subscribe for or
purchase shares of Common Stock or Equity Rights, then such record date shall be
deemed to be the date of the issuance or sale of the shares of Common Stock
deemed to have been issued or sold upon the

 

 

- 9 -

 

 

 

 


--------------------------------------------------------------------------------

 

declaration of such dividend or the making of such distribution or the date of
the granting or such right of subscription or purchase, as the case may be.

(c) If, at any time after the date hereof, the Company shall issue or sell its
Common Stock or Equity Rights pursuant to a stock option or other employee
incentive or benefit plan or arrangement, or any additional shares of Common
Stock become issuable or are issued upon conversion of Equity Rights outstanding
on the date hereof as a result of an adjustment resulting from the issuance of
this Warrant or the accrual, payment-in-kind or other dividend distribution
under such Equity Rights, including, without limitation, under the Company’s
7-1/2% Senior Cumulative Preferred Stock (the “Senior Preferred”) and the
Company’s Series B 7% Cumulative Convertible Preferred Shares (the “Series B
Preferred”), this Warrant shall immediately become exercisable for such
additional Warrant Shares as are necessary to maintain the percentage ownership
interest in the Company calculated on a Fully Diluted Basis held by Holder
immediately prior to such adjustment, issuance or accrual, payment-in-kind or
potential issuance of additional shares of Common Stock as a result of such
adjustment, issuance or accrual, payment-in-kind or other dividend distribution
with respect to such Equity Rights, including with respect to the Senior
Preferred and the Series B Preferred. Upon any such adjustment of the number of
Warrant Shares purchasable upon the exercise of this Warrant, the Warrant
Purchase Price per Share shall be adjusted by multiplying the Warrant Purchase
Price immediately prior to such adjustment by a fraction, the numerator of which
shall be the number of Warrant Shares purchasable upon the exercise of this
Warrant immediately prior to such adjustment and the denominator of which shall
be the number of Warrant Shares so purchasable immediately thereafter.

(d) No adjustment shall be made pursuant to this Section 4.3 with respect to the
issuance of Excluded Shares.

4.4          Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets.

(a) If at any time prior to the Expiration Date, the Company reorganizes its
capital, reclassifies its Capital Stock, consolidates, merges or combines with
or into another Person (where the Company is not the surviving corporation or
where there is any change whatsoever in, or distribution with respect to, the
outstanding shares of Common Stock), or the Company sells, transfers or
otherwise disposes of all or substantially all of its property, assets or
business to another Person, other than in a transaction provided for in
Sections 4.1, 4.2, 4.3, 4.5 or 4.6, and, pursuant to the terms of such
reorganization, reclassification, consolidation, merger, combination, sale,
transfer or other disposition of assets, (i) equity securities of the successor
or acquiring Person or of the Company (if it is the surviving corporation) or
(ii) any cash, equity securities or other securities or property of any nature
whatsoever (including warrants or other subscription or purchase rights) in
addition to or in lieu of shares of Common Stock of the successor or acquiring
Person or the Company (“Other Property”) are to be received by or distributed to
the holders of shares of Common Stock who are holders immediately prior to such
transaction, then the Holder shall have the right thereafter to receive, upon
exercise of this Warrant, the number of shares of Common Stock, common stock of
the successor or acquiring Person, and/or Other Property which a holder of the
number of Warrant Shares for which this Warrant is exercisable

 

 

- 10 -

 

 

 

 


--------------------------------------------------------------------------------

 

immediately prior to such event would have owned or received immediately after
and as a result of such event. In such event, the aggregate Warrant Purchase
Price otherwise payable for the Warrant Shares issuable upon exercise of this
Warrant shall be allocated among such securities and Other Property in
proportion to the respective fair market values of such securities and Other
Property as determined in good faith by the Board of Directors of the Company,
subject to the Holder’s rights under Section 4.7(e).

(b) In case of any such event, the successor or acquiring Person (if other than
the Company) shall expressly assume the due and punctual observance and
performance of each and every covenant and condition of this Warrant to be
performed and observed by the Company and all the obligations and liabilities
hereunder, subject to such modifications as the Holder may approve in writing
(and memorialized by resolutions of the Board of Directors of the Company) in
order to provide for adjustments of any equity securities of such successor or
acquiring Person for which this Warrant thus becomes exercisable, which
modifications shall be as equivalent as practicable to the adjustments provided
for in this Section 4.4. For purposes of this Section 4, “common stock of the
successor or acquiring Person” shall include stock or other equity securities,
or securities that are exercisable or exchangeable for or convertible into
equity securities, of such corporation, or other securities if such Person is
not a corporation, of any class that is not preferred as to dividends or assets
over any other class of stock of such corporation or Person and that is not
subject to redemption and shall also include any evidences of indebtedness,
equity securities or other securities that are convertible into or exchangeable
for any such stock, either immediately or upon the arrival of a specified date
or the happening of a specified event and any warrants or other rights to
subscribe for or purchase any such stock. The foregoing provisions of this
Section 4.4 shall similarly apply to successive reorganizations,
reclassifications, consolidations, mergers, sales, transfers and other
dispositions of assets.

4.5          Dissolution, Total Liquidation or Winding-Up. If at any time there
is a voluntary or involuntary dissolution, total liquidation or winding-up of
the Company, other than as contemplated by Section 4.4, then the Company shall
cause to be mailed (by registered or certified mail, return receipt requested,
postage prepaid) to the Holder at the Holder’s address as shown on the Warrant
register, at the earliest practicable time (and, in any event, not less than
thirty (30) calendar days before any date set for definitive action) written
notice of the date on which such dissolution, liquidation or winding-up shall
take place, as the case may be. Such notice shall also specify the date as of
which the record holders of shares of Common Stock shall be entitled to exchange
their shares of Common Stock for securities, money or other property deliverable
upon such dissolution, liquidation or winding-up, as the case may be. On such
date, the Holder shall be entitled to receive upon surrender of this Warrant the
cash or other property, less the Warrant Purchase Price for this Warrant then in
effect, that the Holder would have been entitled to receive had this Warrant
been exercised immediately prior to such dissolution, liquidation or winding-up.
Upon receipt of the cash or other property, any and all rights of the Holder to
exercise this Warrant shall terminate in their entirety. If the cash or other
property distributable in the dissolution, liquidation or winding-up has a fair
market value which is less than the Warrant Purchase Price for this Warrant then
in effect, this Warrant shall terminate and be of no further force or effect
upon the dissolution, liquidation or winding-up.

4.6          Other Dilutive Events. If any event occurs as to which the other
provisions of this Section 4 are not strictly applicable but as to which the
failure to make any adjustment would not protect the purchase rights represented
by this Warrant in accordance with the intent

 

 

- 11 -

 

 

 

 


--------------------------------------------------------------------------------

 

and principles hereof, then, in each such case, the Holder (or if this Warrant
has been divided up, the Holders of Warrants exercisable for the purchase of
more than fifty percent (50%) of the aggregate number of Warrant Shares then
issuable upon exercise of all of the then exercisable Warrants) may demand that
the Company engage, and the Company shall engage within fifteen (15) days of
such demand, an investment banking or accounting firm of recognized national
standing which shall give its opinion as to the adjustment, if any, on a basis
consistent with the intent and principles established herein, necessary to
preserve the purchase rights represented by this Warrant (or such Warrants).
Upon receipt of such opinion, the Company will mail (by registered or certified
mail, return receipt requested, postage prepaid) a copy thereof to the Holder
within three (3) Business Days and shall make the adjustments described therein.
The fees and expenses of such investment banking or accounting firm shall be
borne by the Company.

4.7          Other Provisions Applicable to Adjustments Under this Section. The
following provisions shall be applicable to the adjustments provided for
pursuant to this Section 4:

(a) When Adjustments To Be Made. The adjustments required by this Section 4
shall be made whenever and as often as any specified event requiring such an
adjustment shall occur. For the purpose of any such adjustment, any specified
event shall be deemed to have occurred at the close of business on the date of
its occurrence.

(b) Record Date. If the Company fixes a record date of the holders of shares of
Common Stock for the purpose of entitling them to (i) receive a dividend or
other distribution payable in shares of Common Stock or in shares of any other
class or series of capital stock or securities convertible into or exchangeable
for shares of Common Stock or shares of any other class or series of capital
stock or (ii) subscribe for or purchase shares of Common Stock or such other
shares or securities, then all references in this Section 4 to the date of the
issuance or sale of such shares of Common Stock or such other shares or
securities shall be deemed to be references to that record date.

(c) When Adjustment Not Required. If the Company fixes a record date of the
holders of its shares of Common Stock for the purpose of entitling them to
receive a dividend or distribution or subscription or purchase rights to which
the provisions of Section 4.1 would apply, but shall, thereafter and before the
distribution to stockholders, legally abandon its plan to pay or deliver such
dividend, distribution, subscription or purchase rights, then thereafter no
adjustment shall be required by reason of the taking of such record and any such
adjustment previously made in respect thereof shall be rescinded and annulled.

(d) Notice of Adjustments. Whenever the number of shares of Common Stock for
which this Warrant is exercisable or the Warrant Purchase Price shall be
adjusted or recalculated pursuant to this Section 4, the Company shall
immediately, but in no event in more than two (2) business days, prepare a
certificate to be executed by the chief financial officer of the Company setting
forth, in reasonable detail, the event requiring the adjustment or recalculation
and the method by which such adjustment or recalculation was calculated,
specifying the number of Warrant Shares for which this Warrant is exercisable
and (if such adjustment was made pursuant to Section 4.4) describing the number
and kind of any other equity securities or Other Property for which this Warrant
is exercisable, and any related change in the Warrant Purchase Price, after
giving effect to such adjustment, recalculation or change. The Company shall
mail

 

 

- 12 -

 

 

 

 


--------------------------------------------------------------------------------

 

(by registered or certified mail, return receipt requested, postage prepaid) a
signed copy of the certificate to be delivered to the Holder within three (3)
Business Days of the event which caused the adjustment or recalculation. The
Company shall keep at the Designated Office copies of all such certificates and
cause them to be available for inspection at the Designated Office during normal
business hours by the Holder or any prospective transferee of this Warrant
designated by the Holder.

(e) Challenge to Good Faith Determination. Whenever the Board of Directors of
the Company is required to make a determination in good faith of the Fair Market
Value of this Warrant or the Warrant Shares, such determination may be
challenged or disputed by the Holder (or if the Warrant has been divided up, the
Holders of Warrants exercisable for the purchase of more than fifty percent
(50%) of the aggregate number of Warrant Shares then issuable upon exercise of
all of the then exercisable Warrants). If the Holder (or such Holders, as the
case may be) wishes to challenge or dispute any such fair market value
determination, it (or they) shall furnish written notice to the Company of its
intention to challenge the same. If the Company and the Holder (or such Holders,
as the case may be) cannot resolve the dispute between or among themselves, then
such dispute shall be submitted for final determination to an investment banking
or accounting firm of recognized national standing pursuant to the valuation
procedures set forth in clause (ii) under the definition of Fair Market Value.
All fees, costs and expenses incurred by the Company and the Holder (or such
Holders, as the case may be) in connection with any such dispute and
determination, including, fees and expenses of any investment banking, valuation
or accounting firms(s) engaged by the Company or the Holder (or Holders, as the
case may be) and of attorneys in connection with such dispute and determination
shall be paid by the Company, provided, however, that the Holder (or Holders, as
the case may be) shall bear all such fees, costs and expenses if, after the
Holder (or Holders, as the case may be) challenges or disputes any fair market
value determination by the Board of Directors of the Company, the difference
between (a) the fair market value determined pursuant to the valuation
procedures set forth in clause (ii) under the definition of Fair Market Value
and (b) the fair market value determined by the Board of Directors of the
Company, is less than five percent (5.0%) of the fair market value determined by
the Board of Directors of the Company.

(f) Independent Application. Except as otherwise provided herein, all
subsections of this Section 4 are intended to operate independently of one
another (but without duplication). If an event occurs that requires the
application of more than one subsection, all applicable subsections shall be
given independent effect without duplication

4.8          Dilutive Issuances. If at any time and from time to time the
Company takes any action which results or, if the Warrant has previously been
exercised in whole or in part, would have resulted in an adjustment to the
Warrant Purchase Price or the number of shares of Common Stock issuable pursuant
to this Warrant (in either event, a “Dilutive Issuance”), then, to the extent
that Holder has exercised all or any portion of this Warrant prior to such time,
the Company shall immediately issue to Holder upon effectiveness of such
Dilutive Issuance, without the payment of any further consideration of any kind,
such number of additional shares of Common Stock as shall equal the difference
between (a) the number of shares of Common Stock issuable upon the exercise of
this Warrant to the extent held unexercised by Holder at such time after giving
effect to the adjustment resulting from such Dilutive Issuance and (b) the

 

 

- 13 -

 

 

 

 


--------------------------------------------------------------------------------

 

number of shares of Common Stock which would have been issuable upon exercise of
this Warrant at such time after giving effect to the adjustment resulting from
such Dilutive Issuance assuming this Warrant had not been exercised in any part.

 

4.9

[INTENTIONALLY OMITTED].

4.10       Fiduciary Duties of Company. The Board of Directors of the Company
shall at all times, whether or not this Warrant has been exercised, owe the
Holder the same fiduciary duties that it would owe to a holder of the Warrant
Shares underlying the Warrant.

Section 5

MISCELLANEOUS.

5.1          Restrictive Legend. This Warrant, any Warrant issued upon transfer
of this Warrant and, unless registered under the Securities Act, any Warrant
Shares issued upon exercise of this Warrant or any portion thereof shall be
imprinted with the following legend, in addition to any legend required under
applicable state securities laws:

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR
QUALIFIED UNDER ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE ASSIGNED EXCEPT IN COMPLIANCE
WITH THE REGISTRATION REQUIREMENTS OF SUCH ACT AND THE REGISTRATION OR
QUALIFICATION REQUIREMENTS OF SUCH STATE SECURITIES LAWS OR PURSUANT TO AN
EXEMPTION FROM SUCH REGISTRATION AND QUALIFICATION.

The legend shall be appropriately modified upon issuance of certificates for
Warrant Shares.

Upon request of the holder of a Warrant Share certificate, the Company shall
issue to that holder a new certificate free of the foregoing legend, if, with
such request, such holder provides the Company with an opinion of counsel
reasonably acceptable to the Company (provided that Bingham McCutchen LLP shall
be deemed to be acceptable to the Company) to the effect that the securities
evidenced by such certificate may be sold without restriction under Rule 144 (or
any other rule permitting resales of securities without restriction) promulgated
under the Securities Act.

Any transfer of the Warrant Shares shall comply with all applicable state and
federal securities laws. Such compliance may be evidenced by and shall be
conclusively established by delivery of an opinion of counsel (such counsel to
be reasonably satisfactory to the Company, provided that Bingham McCutchen LLP
shall be deemed acceptable to the Company) that the transfer complies with
applicable state and federal securities laws.

5.2          Holder Entitled to Benefits Under Other Agreements. The Holder (or,
if the Warrant has been divided up, the Holders) is entitled to certain rights,
benefits and privileges with respect to this Warrant and the Warrant Shares
pursuant to the terms of the Securities Purchase Agreement, the Investor Rights
Agreement and certain other Investment Documents.

 

 

 

- 14 -

 

 

 

 


--------------------------------------------------------------------------------

 

 

5.3          Other Covenants. Without limiting the generality of Section 5.2,
the Company covenants and agrees that, as long as this Warrant remains
outstanding or any Warrant Shares are issuable with respect to this Warrant, the
Company will perform all of the following covenants for the express benefit of
the Holder: (a) the Warrant Shares shall, upon issuance, be duly authorized,
validly issued, fully paid and non-assessable shares of Common Stock; (b) the
Holder shall, upon the exercise thereof in accordance with the terms hereof,
receive good and marketable title to the Warrant Shares, free and clear of all
voting and other trust arrangements to which the Company is a party or by which
it is bound, preemptive rights of any stockholder, liens, encumbrances, equities
and claims whatsoever, including all Taxes, Liens and other charges with respect
to the issuance thereof; (c) at all times prior to the Expiration Date, the
Company shall have reserved for issuance a sufficient number of authorized but
unissued shares of Common Stock, or other securities or property for which this
Warrant may then be exercisable, to permit this Warrant (or if this Warrant has
been divided, all outstanding Warrants) to be exercised in full; (d) the Company
shall deliver to each Holder the information and reports described in Section 9
of the Securities Purchase Agreement as contemplated therein; (e) the Company
shall provide each Holder written notice of all corporate actions in the same
manner and to the same extent as the stockholders of the Company.

5.4          Issue Tax. The issuance of Warrant Shares upon the exercise of this
Warrant shall be made without charge to the Holder for any stamp, documentary or
similar tax in respect thereof.

5.5          Closing Of Books. The Company will at no time close its transfer
books against the transfer of this Warrant or of any Warrant Shares in any
manner which interferes with the timely exercise hereof.

5.6          No Voting Rights; Limitation Of Liability. Except as expressly set
forth in this Warrant, nothing contained in this Warrant shall be construed as
conferring upon the Holder (a) the right to vote or consent as a stockholder in
respect of meetings of stockholders for the election of directors of the Company
or any other matter, (b) the right to receive dividends or distributions, except
as set forth in Section 4 or (c) any other rights as a stockholder of the
Company, except as set forth in Section 4 and in the Investor Rights Agreement.
No provisions hereof, in the absence of affirmative action by the Holder to
purchase the Warrant Shares, and no mere enumeration herein of the rights or
privileges of the Holder, shall give rise to any liability of the Holder for the
Warrant Purchase Price or as a stockholder of the Company, whether such
liability is asserted by the Company or by its creditors.

5.7          Modification And Waiver. This Warrant and any provision hereof may
be changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement is sought.

5.8          Notices. All notices, requests, demands and other communications
which are required or may be given under this Warrant shall be in writing and
shall be deemed to have been duly given if transmitted by telecopier with
receipt acknowledged, or upon delivery, if delivered personally or by recognized
commercial courier with receipt acknowledged, or upon the expiration of
seventy-two (72) hours after mailing, if mailed by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

(a) If to the Holder, at:

 

 

 

- 15 -

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

Levine Leichtman Capital Partners III, L.P.

 

 

c/o Levine Leichtman Capital Partners, Inc.

 

335 North Maple Drive, Suite 240

 

 

Beverly Hills, CA 90210

 

 

Attention: Arthur E. Levine, President

 

 

Telephone: (310) 275-5335

 

 

Facsimile:

(310) 275-1441

 

 

With a copy to:

 

 

Bingham McCutchen LLP

 

 

355 South Grand Avenue, Suite 4400

 

 

Los Angeles, CA 90071

 

 

Attention: Richard J. Welch, Esq.

 

 

Telephone: (213) 629-4824

 

 

Facsimile: (213) 229-8550

 

(b) If to the Company at:

BUTLER INTERNATIONAL, INC.

110 Summit Avenue

Montvale, New Jersey 07645

Attention: Richard Paras, Vice President - Legal

Telephone: (201) 573-8000

Telecopier: (201) 573-9723

 

with a copy to:

Frederick H. Kopko, Jr., Esq.

McBreen & Kopko

20 North Wacker Drive, Suite 2520

Chicago, Illinois 60606

Telephone: (312) 332-6405

Telecopier: (312) 332-2657

or at such other address or addresses as the Holder or the Company, as the case
may be, may specify by written notice given in accordance with this Section 5.8.

5.9          Successors and Assigns. The Company may not assign any of its
rights, or delegate any of its obligations, under this Warrant without the prior
written consent of the Holder (which consent may be withheld for any reason or
no reason at all). The Holder may sell, assign or transfer this Warrant, or
delegate its obligations under this Warrant, in each case in whole or in part,
at any time and from time to time, without the consent of the Company.
Compliance of such transfer with all applicable state and federal securities
laws may be evidenced by and shall be conclusively established by delivery of an
opinion of counsel (such counsel to be reasonably satisfactory to the Company,
provided that Bingham McCutchen LLP shall be deemed acceptable to the Company)
that the transfer complies with applicable state and federal securities laws.
The Holder may use the Warrant Assignment Form attached hereto to assign this
Warrant. Each assignment of this Warrant, in whole or in part, shall be
registered on the books of the Company to be maintained for such purpose, upon
surrender of this Warrant at

 

 

- 16 -

 

 

 

 


--------------------------------------------------------------------------------

 

the Designated Office, together with appropriate instruments of assignment, duly
completed and executed. Upon such surrender, the Company shall, at its own
expense, within three (3) Business Days of surrender, execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees specified in such
assignment and in the denominations specified therein and this Warrant shall
promptly be canceled. If any portion of this Warrant is not being assigned, the
Company shall, at its own expense, within three (3) Business Days issue to the
Holder a new Warrant evidencing the portion not so assigned. If the Holder
assigns this Warrant to one or more Persons, any decisions that the Holder is
entitled to make at any time hereunder shall be made by the Holders holding more
than fifty percent (50%) of the aggregate number of Warrant Shares issuable upon
exercise of all of the then exercisable Warrants. Section 3.1 hereof shall not
be binding on any purchaser, assignee or transferee of this Warrant who is not
an Affiliate of Purchaser.

In addition, the Holder may, without notice to or the consent of the Company,
grant or sell to one or more Participants Participations in all or any part of
its right, title and interest in and to this Warrant.

This Warrant shall be binding upon and inure to the benefit of the Company, the
Holder and their respective successors and permitted assigns, and shall include,
with respect to the Company, any Person succeeding the Company by merger,
consolidation, combination or acquisition of all or substantially all of the
Company’s assets, and in such case, except as expressly provided herein and in
the Securities Purchase Agreement, all of the obligations of the Company
hereunder shall survive such merger, consolidation, combination or acquisition.

5.10       Captions; Construction and Interpretation. The rules of construction
and interpretation specified in Sections 1.2 through 1.6 of the Securities
Purchase Agreement shall likewise govern the construction and interpretation of
this Warrant.

5.11       Lost Warrant or Certificates. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant or of a share certificate evidencing Warrant Shares and, in the
case of any such loss, theft or destruction, upon receipt of an indemnity
reasonably satisfactory to the Company or, in the case of any such mutilation,
upon surrender and cancellation of this Warrant or share certificate, the
Company shall make and deliver to the Holder, within three (3) Business Days of
receipt by the Company of such documentation, a new Warrant or share
certificate, of like tenor, in lieu of the lost, stolen, destroyed or mutilated
Warrant or share certificate.

5.12       No Impairment. The Company shall not by any action, including
amending its charter documents or regulations or through any reorganization,
reclassification, transfer of assets, consolidation, merger, dissolution, issue
or sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of the Holder against impairment. Without limiting the generality of the
foregoing, the Company will (i) not increase the par value (if any) of any
Warrant Shares receivable upon the exercise of this Warrant above the amount
payable therefor upon such exercise immediately prior to such increase in par
value, (ii) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
shares of Common Stock upon the exercise of this Warrant, free and clear of all
liens, encumbrances, equities and claims, and (iii) use its best efforts to
obtain all such authorizations, exemptions or consents

 

 

- 17 -

 

 

 

 


--------------------------------------------------------------------------------

 

from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.

5.13       No Implied Waiver. Nothing in this Warrant, including any reference
herein to an act or transaction, shall be construed as, or imply, a waiver of
any provision of the Securities Purchase Agreement or any other Investment
Document, including any prohibition therein against such an act or transaction.

5.14       GOVERNING LAW. IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS WARRANT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE (WITHOUT
REGARD TO THE CHOICE OF LAW OR CONFLICTS OF LAW PROVISIONS THEREOF) AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

5.15       Remedies. If the Company fails to perform, comply with or observe any
covenant or agreement to be performed, complied with or observed by it under
this Warrant, the Holder may proceed to protect and enforce its rights by suit
in equity or action at law, whether for specific performance of any term
contained in this Warrant or for an injunction against the breach of any such
term or in aid of the exercise of any power granted in this Warrant or to
enforce any other legal or equitable right, or to take any one or more of such
actions. The Company hereby agrees that the Holder shall not be required or
otherwise obligated to, and hereby waives any right to demand that the Holder,
post any performance or other bond in connection with the enforcement of its
rights and remedies hereunder. The Company agrees to pay all fees, costs, and
expenses, including fees and expenses of attorneys, accountants and other
experts retained by the Holder, and all fees, costs and expenses of appeals,
incurred or expended by the Holder in connection with the enforcement of this
Warrant or the collection of any sums due hereunder, whether or not suit is
commenced. None of the rights, powers or remedies conferred under this Warrant
shall be mutually exclusive, and each right, power or remedy shall be cumulative
and in addition to any other right, power or remedy whether conferred by this
Warrant or now or hereafter available at law, in equity, by statute or
otherwise.

5.16       Entire Agreement. This Warrant constitutes the full and entire
agreement and understanding between the Holder and the Company with respect to
the subject matter hereof and supersedes all prior oral and written, and all
contemporaneous oral, agreements and understandings relating to the subject
matter hereof.

5.17       WAIVER OF TRIAL BY JURY. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, AND UNDERSTANDING THEY ARE WAIVING A CONSTITUTIONAL RIGHT, EACH OF
THE PARTIES TO THIS WARRANT HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY,
WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER
FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER

 

 

- 18 -

 

 

 

 


--------------------------------------------------------------------------------

 

PROCEEDING BASED UPON, ARISING OUT OF OR IN ANY WAY RELATING TO (a) THIS
WARRANT, INCLUDING ANY PRESENT OR FUTURE AMENDMENT HEREOF, OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY OR RELATED TO THIS WARRANT, OR (b) ANY CONDUCT, ACT
OR OMISSION OF THE PARTIES OR THEIR AFFILIATES (OR ANY OF THEM) WITH RESPECT TO
THIS WARRANT, INCLUDING ANY PRESENT OR FUTURE AMENDMENT HEREOF, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, REGARDLESS OF WHICH PARTY INITIATES SUCH ACTION,
SUIT OR OTHER PROCEEDING; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY
SUCH ACTION, SUIT OR OTHER PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE
WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY JURY.

5.18       JUDICIAL REFEREE. IN THE EVENT THE WAIVER PROVIDED IN SECTION 5.17 IS
DEEMED INEFFECTIVE, TO GIVE EFFECT TO THE PARTIES DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE OR RETIRED JUDGE APPLY THE APPLICABLE LAW, THE PARTIES AGREE
TO REFER, FOR A COMPLETE AND FINAL ADJUDICATION, ANY AND ALL ISSUES OF FACT OR
LAW INVOLVED IN ANY LITIGATION OR PROCEEDING (INCLUDING, WITHOUT LIMITATION, ALL
DISCOVERY AND LAW AND MOTION MATTERS, PRETRIAL MOTIONS, TRIAL MATTERS AND
POST-TRIAL MOTIONS (E.G. MOTIONS FOR RECONSIDERATION, NEW TRIAL AND TO TAX
COSTS, ATTORNEY FEES AND PREJUDGMENT INTEREST)) UP TO AND INCLUDING FINAL
JUDGMENT, BROUGHT TO RESOLVE ANY DISPUTE (WHETHER SOUNDING IN CONTRACT, TORT,
UNDER ANY STATUTE OR OTHERWISE) BETWEEN AND AMONG ANY OF THE PARTIES HERETO, TO
A JUDICIAL REFEREE WHO SHALL BE APPOINTED UNDER A GENERAL REFERENCE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638. THE REFEREE’S DECISION WOULD
STAND AS THE DECISION OF THE COURT, WITH JUDGMENT TO BE ENTERED ON HIS/HER
STATEMENT OF DECISION IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE
COURT. THE PARTIES HERETO SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A
RETIRED STATE OR FEDERAL JUDGE WITH AT LEAST FIVE YEARS OF JUDICIAL EXPERIENCE
IN CIVIL MATTERS. IN THE EVENT THAT THE PARTIES HERETO CANNOT AGREE UPON A
REFEREE, THE REFEREE SHALL BE APPOINTED BY THE COURT. THE PURCHASER AND HOLDERS,
ON THE ONE HAND, AND THE COMPANY PARTIES, ON THE OTHER HAND, SHALL EQUALLY BEAR
THE FEES AND EXPENSES OF THE REFEREE (50% BY THE PURCHASER AND HOLDERS AND 50%
BY THE COMPANY PARTIES) UNLESS THE REFEREE OTHERWISE PROVIDES IN THE STATEMENT
OF DECISION.

 

 

 

- 19 -

 

 

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed and
issued by its duly authorized representatives on the date first above written.

BUTLER INTERNATIONAL, INC., a Maryland corporation

By: /s/ Thomas Considine                   

Name: Thomas J. Considine                 

Title: Chief Financial Officer                

By: /s/ Mark Koscinski                         

Name: Mark Koscinski                      

Title: Vice President & Controller       

 

 

- 20 -

 

 

 

 


--------------------------------------------------------------------------------

 

 

BUTLER INTERNATIONAL, INC.

EXERCISE NOTICE FORM

(To be signed only upon exercise of this Warrant)

The undersigned hereby irrevocably elects to exercise its Warrant to purchase
__________________________________________________ (_______) shares of Common
Stock for an aggregate Warrant Purchase Price
of_________________________________ Dollars ($______).

If the Holder has determined upon advice of counsel that compliance with the HSR
Act is required, include the following sentences: “The undersigned has
determined that this exercise is subject to the HSR Act and requests that the
Company file the requisite notification and report form with, and pay all
requisite filing fees to, the FTC and the DOJ as promptly as possible. The
purchase of the Warrant Shares described above and the payment of the Warrant
Purchase Price are subject to the expiration or earlier termination of the
waiting period under the HSR Act.”

The Warrant Purchase Price to be paid as follows (check as applicable):

 

___

Company check in the amount of $_________;

 

 

___

Wire transfer in the amount of $_________;

 

 

___

Cancellation of _________________________ Warrant Shares; or

 

___

Surrender of __________________ shares of Common Stock.

 

The undersigned hereby requests that if the Holder has determined upon advice of
counsel that compliance with the HSR Act is required, include the following
phrase: “upon the expiration or earlier termination of the waiting period under
the HSR Act” a certificate(s) for the Warrant Shares be issued in the name
of_________________________, and delivered to, ____________________, whose
address is __________________________________.

The undersigned represents that it is acquiring such shares for its own account
for investment purposes only and not with a view to or for sale in connection
with any distribution thereof in violation of applicable federal and state
securities laws.

 

Dated: _______________

___________________________________________

 

Name of the Holder (must conform precisely to the name
specified on the face of the Warrant)

 

 

___________________________________________
Signature of authorized representative of the Holder

 

 

___________________________________________
Print or type name of authorized representative

 

 

Social Security Number or Employer Tax Identification
Number of the Holder: _________________________

 

 

Address of the Holder:

 

 

___________________________________________     

___________________________________________     
                                                                           
___________________________________________     

 

 

 

 

- 21 -

 

 

 

 


--------------------------------------------------------------------------------

 

 



BUTLER INTERNATIONAL, INC.

WARRANT ASSIGNMENT FORM

(To be signed only upon transfer of this Warrant)

FOR VALUE RECEIVED, ___________________________ hereby sells, assigns and
transfers to:

Name____________________________________________

 

(Please Print)

Address__________________________________________

City, State and Zip Code_____________________________

Taxpayer Identification

or Social Security Number__________________________

the right to purchase up to _________________ Warrant Shares represented by this
Warrant and does hereby irrevocably constitute and appoint
_______________________________________ to transfer said Warrant on behalf of
the undersigned, with full power of substitution in the premises.

 

Dated:_______________

_____________________________________

 

Signature of Registered Holder

 

NOTICE

The signature to the foregoing Warrant Assignment Form must correspond to the
name as written upon the face of this Warrant in every particular, without
alteration or enlargement or any change whatsoever.

 

 

 

 

- 22 -

 

 

 

 

 

 